


 

Exhibit 10.52

 

 

 

 

REMINGTON

 

COLLECTIVE BARGAINING

AGREEMENT

 

Between

 

REMINGTON ARMS COMPANY,

INC.

ILION, NEW YORK

 

and

 

INTERNATIONAL UNION,

UNITED MINE WORKERS OF

AMERICA



 

1

 

 


--------------------------------------------------------------------------------



 

 

Table of Contents

 

Article I - Enabling Clause

5

 

Section (a) Prior Agreements, Practices and Customs

5

 

Section (b) Recognition

5

 

Section (c) Non-Discrimination

5

 

Section (d) Definitions

5

 

Section (e) Payroll Deduction

6

 

Section (f) Successorship

6

Article II – Scope and Coverage

7

 

Section (a) Work Jurisdiction

7

 

Section (b) Exemptions Clause

7

Section (c) Supervisors Shall Not Perform Classified Work

7

 

Section (d) Management of the Plant

8

 

Section (e) UNION’S Rights

8

 

Section (f) Contracting and Subcontracting

9

 

Section (g) Job Security

9

Article III - Wages and Hours

10

 

Section (a) Basic Workday

10

 

Section (b) Basic Workweek

10

 

Section (c) Overtime Pay and Premium Pay

10

 

Section (d) Standard Daily Wage Rate

13

 

Section (e) Hourly Wage Rates and Shift Differential

13

Article IV – Holidays

15

 

Section (a) Holidays Observed

15

 

Section (b) Saturday and Sunday Holidays

15

 

Section (c) Plant Floater and December 24

16

 

Section (d) Pay for holidays Worked

16

 

Section (e) Pay for Holidays Not Worked

16

 

Section (f) Birthday Holidays

16

 

Section (g) Time of Payment

17

Article V – Vacation

17

 

Section (a) Regular Vacation

17

 

Section (b) Plant Shutdown

17

 

Section (c) Staggered Vacation

18

 

Section (d) Work During Shutdown

18

 

Section (e) Time of Payment

18

 

Section (f) Obligation for Payment

19

Article VI – Allowance

19

 

Section (a) Bereavement Pay

19

 

Section (b) Jury Duty

20

 

Section (c) Reporting Pay and Call - In Pay

21

 

Section (d) Military Duty

21

Article VII – Joint Labor – Management Communication Committee

21

Article VIII – Health and Safety

22

 

Section (a) Right to a Safe Working place

22


 

 

2

 

 


--------------------------------------------------------------------------------



 

 

 

Section (b) Health and Safety Committee

22

 

Section (c) Settlement of Health or Safety Disputes

24

 

Section (d) Drug and Alcohol Testing

24

Article IX – Seniority

24

 

Section (a) Definition of Seniority

24

 

Section (b) Termination of Seniority

24

 

Section (c) Probationary Period

25

 

Section (d) Filling Vacancies

25

 

Section (e) Reduction Realignment Procedure

25

 

Section (f) Panel

27

 

Section (g) Panel Custodians

27

 

Section (h) Panel Members Accrue Seniority

27

 

Section (i) Right to be Recalled

27

 

Section (j) Recall of Persons on Layoff Status

28

 

Section (k) Job Bidding and Posting Procedure

28

 

Section (l) Temporary Assignments

31

 

Section (m) Separation Pay

32

Article X – Settlement of Disputes

33

 

Section (a) Grievance Committee

33

 

Section (b) Grievance Procedure

34

 

Section (c) Finality of Decision or Settlement

37

 

Section (d) Waiver of Time Limits

37

Article XI – Discipline and Discharge

37

 

Section (a) Just Cause Required

37

 

Section (b) Procedure

37

 

Section (c) Suspension

38

 

Section (d) Compensation for Lost Earnings

38

 

Section (e) Removal of Employee Disciplinary Records

38

Article XII - Benefits and Practices

38

 

Section (a) Eligibility

38

 

Section (b) Benefits of Choice

38

 

Section (c) Length of Service

39

 

Section (d) Practices

39

 

Section (e) Administrative and Design Matters and Uniformity

39

Article XIII – Miscellaneous

40

 

Section (a) Pay Day

40

 

Section (b) Bulletin Boards

40

 

Section (c) Safety Shoes

40

 

Section (d) Eye Examinations

40

 

Section (e) Disability Accommodation

41

 

Section (f) Medical Appointments

41

Article XIV – No Strike or Lockout

41

 

Section (a) Union Not to Strike

41

 

Section (b) Union to Halt Breach

42

 

Section (c) Discipline for Breach

42

 

Section (d) No Lockout

42

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

Article XV – Maintain Integrity of the Contract and Resort to Courts

42

Article XVI – Modification and Severability Clause

42

 

Section (a) Modification

42

 

Section (b) Severability

43

Article XVII - Ratification and Termination of this Agreement

43

SHORT TERM DISABILITY PAY PLAN

45

APPENDIX A

46

APPENDIX B

48

APPENDIX C

49

APPPENDIX D

51



 

4

 

 


--------------------------------------------------------------------------------



 

 

AGREEMENT

 

Article I - Enabling Clause

 

Effective this 23rd day of October 2007, the Ilion Plant of REMINGTON ARMS
COMPANY, INC., situated at Ilion, New York, hereinafter referred to as the PLANT
or the EMPLOYER, and the INTERNATIONAL UNION, UNITED MINE WORKERS OF AMERICA,
hereinafter referred to as the UNION, in consideration of the mutual covenants
herein contained have agreed and do agree as follows:

 

Section (a) Prior Agreements, Practices and Customs

 

This agreement supersedes the collective bargaining agreements previously
executed by the parties. There shall be no prior practices and customs observed
at the Ilion Plant, unless identified in Appendix C. All previous agreements not
contained in this agreement, will be superseded by this Agreement and to remain
in effect must be signed and dated on or after the effective date of this
Agreement.

 

Section (b) Recognition

 

The UNION has been and is recognized as the exclusive bargaining agency for the
Employees of said Ilion Plant. This agreement pertains to only the unit to be
recognized; it does not create any rights or obligations not expressly stated
herein. All Employees shall be or become members of the UNION, to the extent and
in the manner permitted by law.

 

Section (c) Non-Discrimination

 

The PLANT and the UNION affirm the policy of nondiscrimination against any
Employee or applicant for employment because of age, disability (within the
meaning of the ADA), race, creed, religion, color, sex, national origin,
ancestry or political activity (whether intra-UNION or otherwise) with respect
to wages, hours and working conditions.

 

Section (d) Definitions

 

Wherever the following terms are used in this Agreement, they are defined as
follows:

 

(1)       The term “PLANT” shall mean the Ilion Plant of Remington Arms Company,
Inc. located at Ilion, New York.

 

5

 

 


--------------------------------------------------------------------------------



 

 

(2)       The terms “Employee” or “Employees” shall mean any or all of those
employees at the Plant included within the bargaining unit covered by this
Agreement.

 

(3)       The terms “Current Employee” or “Current Employees” shall mean only
those employees hired before September 11, 1997.

 

(4)       The terms “New Employee” and “New Employees” shall mean only those
employees hired on or after September 11, 1997.

 

(5)       When the term “Employee(s)” or a personal noun or pronoun appears in
this Agreement, it shall be understood to refer to either the masculine or
feminine gender or both as applicable in the context in which it appears.

 

Section (e) Payroll Deduction

 

(1)  The PLANT will deduct the membership dues, including initiation fees and
assessments, or the legally required equivalent thereof, of the UNION and its
various subdivisions, prescribed by the UNION, and other authorized deductions,
from the salary payable within the month of an Employee who authorizes the PLANT
to make such deductions on a form entitled United Mine Workers of America
Checkoff Authorization Form.

 

(2)  All sums deducted in this manner shall be turned over by the PLANT to the
designated representatives of the UNION, together with a statement listing the
names and social security numbers of all unit Employees and the amount checked
off for each authorized deduction.

 

Section (f) Successorship

 

In consideration of the UNION’S execution of this Agreement, the EMPLOYER
promises that the PLANT covered by this Agreement shall not be sold, conveyed,
or otherwise transferred or assigned to any successor without first securing the
successor’s agreement to assume the EMPLOYER’S obligations under this Agreement
including Appendix A. Immediately upon the conclusion of any such sale,
conveyance, assignment or transfer of the PLANT, the EMPLOYER shall notify the
UNION of the transaction. Such notification shall be by certified mail to the
Secretary-Treasurer of the International Union and shall be accompanied by
documentation that the successor obligation set forth herein has been satisfied.

 



 

6

 

 


--------------------------------------------------------------------------------



 

 

Article II – Scope and Coverage

 

Section (a) Work Jurisdiction

 

All current bargaining unit work including processes related to the production
and processing of firearms and routine repair and routine maintenance work
normally performed at the PLANT, and work of the type customarily related to all
of the above shall be performed by bargaining unit Employees of the EMPLOYER
covered by and in accordance with the terms of this Agreement, except as
otherwise specified herein.

 

Section (b) Exemptions Clause

 

It is the Intention of this Agreement to reserve to the EMPLOYER and except from
this Agreement an adequate force of supervisory employees to effectively conduct
the safe and efficient operation of the PLANT and at the same time, to provide
against the abuse of such exemptions by excepting more such employees than are
reasonably required for that purpose.

 

Exempt employees under this provision are salaried employees exempt under the
Fair Labor Standards Act including the Plant Manager, his assistants and their
staff, Supervisory employees, with authority to hire, discharge, promote,
transfer, or otherwise effect changes in status of Employees or effectively to
recommend such action. All non-exempt employees excluded from the bargaining
unit will retain such status. All other Employees working in or around the PLANT
shall be covered by this Agreement, except as otherwise specified herein.

 

The UNION will not seek to organize or ask recognition for such exempt employees
during the life of this Agreement. The EMPLOYER shall not use this provision to
exempt from the provisions of this Agreement more persons than are necessary for
the safe and efficient operation of the PLANT.

 

Section (c) Supervisors Shall Not Perform Classified Work

 

Supervisory employees shall perform no classified work covered by this Agreement
except in emergencies and except if such work is necessary for the purpose of
training or instructing bargaining unit Employees. Plant Management retains the
right to audit operations which may include measuring and gauging components and
auditing finished product as well as engineering support for product development
and troubleshooting so long as the number of bargaining unit Employees currently
performing such work is not eliminated or reduced. When a dispute arises under
this section, it shall be adjudicated through the grievance and arbitration
procedures covered by this Agreement and in such proceedings the following rule
will apply: the burden is

 

7

 

 


--------------------------------------------------------------------------------



 

on the EMPLOYER to prove that classified work has not been performed by
supervisory personnel.

 

Section (d) Management of the PLANT

 

(1)

Management Rights

 

The UNION recognizes and agrees that, except as specifically limited by the
express provisions of this Agreement, the PLANT maintains the sole and exclusive
right to manage its business in such a manner as the PLANT shall determine to be
in its best interest. The exercise or nonexercise of the rights retained by the
PLANT shall not be deemed to waive any such rights or the discretion to exercise
any such rights in some other way in the future.

 

(2) Most Favored Nations

 

During the term of this Agreement should the UNION either (A) enter into an
agreement with any other competing firearm manufacturer (with comparable gross
sales) other than Remington Arms Co., Inc. or any of its component divisions,
the terms or conditions of which agreement are more advantageous to the other
employer than those contained in this Agreement; or (B) Countenance a course of
conduct by any other comparable competing firearms manufacturer signed to an
agreement with the UNION, which course of conduct enables the other employer to
operate under more advantageous terms and conditions than are provided for in
this Agreement, the PLANT shall be privileged to adopt such advantageous terms
and conditions upon written notice to the UNION of its intent to do so.

 

Section (e) UNION’S Rights

 

(1) Authorized representatives of the District and the International will be
allowed access to the PLANT property to insure compliance with this Agreement,
after giving notice and their reason for seeking access. The President,
International Vice Presidents, Field Representatives and International Safety
Representatives and Secretary-Treasurer of the International Union will be
granted access to the PLANT provided that such officials have given a minimum of
48 hours advance notification and reason of their desire to visit, provided
there is no interference with production. The EMPLOYER shall provide candidates
for UNION office reasonable opportunity to campaign among its Employees during
their non-working hours and in non-working areas, provided there is no
interference with production. The EMPLOYER further agrees to provide space on
PLANT property for the holding of UNION elections and the ratification of
collective bargaining agreements. However, the UNION agrees that there shall be
no solicitation or UNION meetings or promotional UNION activity on PLANT time.

 

 

8

 

 


--------------------------------------------------------------------------------



 

 

(2) The Local Union President, Vice President, Financial Secretary, Recording
Secretary and Employees who are either elected or appointed to the Joint
Labor-Management Communications Committee, the Health and Safety Committee, and
the Grievance Committee shall have the right of movement throughout the PLANT in
the performance of their official duties, provided the UNION officials noted
above do not unreasonably interfere with the production of Employees. Local
Union Officers and committee member shall seek permission from their supervisor
to leave their work area in order to meet their responsibilities as outlined
within this Agreement. Permission will be granted unless there is a justifiable
business reason for denying such permission. Once permission has been granted,
the Employee will be paid their regular rate as long as the responsibilities are
carried out during the Employee’s regular work hours.

 

(3) UNION officials noted above in subsection (2), with proper advance
notification to Human Resources, will be excused to participate in UNION
activities. In cases where multiple UNION officials noted above in subsection
(2) are requesting to be excused for multiple days, the request shall be
submitted as far in advance as possible but no less than two (2) working days
prior to the requested time off. In cases of District or International
Conventions or conferences, no more than ten (10) Employees shall be excused to
attend. Employees who have an official request for a leave of absence shall be
granted leave to serve as District or International officers or representatives
and shall retain their seniority and accrue seniority while they are on such
leave. Employees who have an official request for a leave of absence shall be
granted leave to accept a temporary UNION assignment, not to exceed four (4)
consecutive months, and to return to their former jobs and shifts. No more than
two (2) Employees may accept such temporary UNION assignments at the same time.
Permanent UNION appointees and those Employees who are elected to District or
International office shall be entitled to return to a job, provided that
Employees with greater seniority at the PLANT are not on layoff.

 

Section (f) Contracting and Subcontracting

 

Notwithstanding anything to the contrary in this Agreement, the PLANT has the
unlimited right to contract out or transfer work.

 

Section (g) Job Security

 

During the life of this Agreement, and based on market demand, the M/7, M/700,
M/7600, M/7400, M/1187, M/1100, M/870, SP10, M/552, M/572, M750, M7615 and
105CTi will continue to be produced only at the Ilion Plant; however, in
accordance with Article II, Section (f), the PLANT retains the right to purchase
and/or procure component parts and services for the foregoing models.

 



 

9

 

 


--------------------------------------------------------------------------------



 

 

Article III - Wages and Hours

 

Section (a) Basic Workday

 

The regular or basic “workday” shall begin at 7:00 am and end the following day
at 7:00 am. The EMPLOYER may designate other “workdays” for individual Employees
or groups of Employees following discussion of the need to do so with the Local
Union.

 

Section (b) Basic Workweek

 

The regular or basic “workweek” shall begin Monday at 7:00 a.m. and shall end
the following Monday at 7:00 am. The EMPLOYER may designate other “workweeks”
for individual Employees or groups of Employees following discussion of the need
to do so and agreement by the Local Union. An Employee’s basic “workweek” will
not be changed without seven days prior notice. In the event the parties are
unable to reach agreement regarding the work week change, the EMPLOYER may
implement the change, subject to the UNION’s right to file a grievance and
submit the matter to arbitration for final resolution. In cases where the change
is of a single week duration, the agreement and notice provisions of this
section shall not apply, but the affected Employee(s) will be given as much
notice as possible.

 

Section (c) Overtime Pay and Premium Pay

 

(1)        Overtime pay at one and one-half times the Employee’s regular rate
will be paid for:

 

(A)            All hours worked at the direction of management in excess of
eight (8) hours in any period of twenty-four (24) consecutive hours. This
provision shall not be applicable if the excess hours worked are at the request
of the Employee.

 

(B)

All hours worked in excess of forty (40) in the regular workweek.

 

(C)

All hours worked on the Employee’s sixth consecutive day off.

 

(D)          All hours worked on Saturday unless Saturday is included in the
Employee’s regularly scheduled workweek.

 

(2)

Overtime pay at double the Employee’s regular rate will be paid for:

 

(A)

All hours worked on the Employee’s seventh consecutive day.

 

 

10

 

 


--------------------------------------------------------------------------------



 

 

(B)                All hours worked on Sunday unless Sunday is included in the
Employee’s regularly scheduled workweek.

 

(3)                          For the purpose of determining whether an Employee
has worked a sixth or seventh day within the regular workweek as set forth in
this Article, such Employee shall be considered to have performed a day’s work
when:

 

(A)                The Employee works the regularly scheduled hours in a day.

 

(B)                The Employee is off work due to a Holiday or other
Contractual day.

 

(C)                The Employee is excused for part of the day by management.

 

(D)                The Employee is absent a full day as a result of being sent
home due to lack of work without prior notification not to report.

 

(4)        Work on the seventh consecutive day and all holidays is optional. In
the event all Employees refuse such work, management retains the right to assign
the least senior Employees in the needed job title to work.

 

(5)        An Employee who is required to work on one of his scheduled days of
rest shall not be required to take compensating time off.

 

(6)        Overtime opportunities shall be distributed on an equitable basis.
The EMPLOYER is responsible for scheduling overtime and determining qualified
Employees to perform overtime work. Weekend (and sixth and seventh day worked)
overtime hours shall be distributed by the EMPLOYER among the Employees
qualified to perform the work involved pursuant to the following guidelines:

 

(A)

All shifts on a particular assignment working overtime:

 

(i)                  Ask regular operator(s) of that primary assignment on the
shift that will be running.

 

(ii)                 If he refuses, ask other operators in the same Department,
on the same shift, who are qualified to perform the work.

 

(iii)                If they refuse, ask other operators in the same Area
Manager’s area, on the same shift, who are qualified to perform the work.

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

(iv)                If they refuse, the EMPLOYER may assign the work to the
least senior employee in the Area Manager’s area qualified to perform the work.

 

(B)

Only one shift of a multi-shift job working overtime:

 

The overtime opportunity will be offered to all regular operators of that
assignment on all shifts on an equitable basis. Management reserves the right to
schedule the specific hours of such overtime work. If there are an insufficient
number of volunteers, the EMPLOYER may assign the work to the least senior
regular operators of that assignment.

 

Note that in emergency situations, the EMPLOYER will take whatever steps are
necessary to keep a job running and assure no break in the production flow.

 

(7)      When more than one rate is applicable to the same hours of work, the
rates shall not be pyramided, but only the highest single rate applicable shall
be paid. Any hours paid for at any overtime rate, except hours worked on
Holidays, shall not be used again for the purpose of determining any other
overtime hours. When time and one-half (1 ½), two (2), or two and one half (2
1/12) times rates are paid for hours worked, such hours shall be considered
overtime hours.

 

(8)      If there are an insufficient number of volunteers for overtime pursuant
to Subsection (6) of this Article III(c), then the EMPLOYER may require
mandatory overtime of up to ten (10) hours per work week consisting of work
shifts not to exceed:

 

i.                Up to ten (10) hours on the first five (5) days of any
scheduled work week (i.e., not to exceed two (2) hours of mandatory overtime per
shift).

 

ii.

Six (6) hours on the sixth (6th) day worked.

 

(A)        The EMPLOYER has the right to determine the hours of work and
determining qualified Employees to perform overtime work.

 

(B)        Employee absences during mandatory overtime and voluntary overtime
once accepted by the Employee shall be logged on the Employee’s work history and
counted as an unexcused absence in the Attendance Policy.

 

(C)       Overtime shall not be applicable for the Short Term Disability Pay
Plan or vacation considerations.

 

(D)        Employees shall be given twenty-four (24) hour advance notice of
mandatory overtime scheduled on the sixth (6th). By way of

 

12

 

 


--------------------------------------------------------------------------------



 

example, if an Employee is going to be scheduled for mandatory overtime on a
Saturday, the Employee shall be informed of the assignment by the end of his
shift on Thursday.

 

Section (d) Standard Daily Wage Rate

 

The Employee’s Standard daily wage rate as used herein shall be calculated in
accordance with the following formula:

 

Employee’s Established

Monthly Salary x 12

=

Straight Time Rate

52 Weeks x 40 Hours Per Week

(Per hour)

 

 

The term regular rate as used herein shall mean the straight time rate plus
shift differential, if any, but excluding all other payments.

 

Section (e) Hourly Wage Rates and Shift Differential

 

(1) Hourly Wage Rates

 

(A)                The four (4) Level Pay Structure is included in this
Agreement as Appendix A. This structure will remain the same during the life of
this Agreement however, all Employees actively employed on the effective date of
this Agreement will receive:

 

Effective Date

Amount

October 29, 2007

3.5%

November 3, 2008

3%

November 2, 2009

3%

November 1, 2010

3%

November 7, 2011

3.5%

 

 

(B)                Appendix B lists each of the pay levels and the job titles
and job code numbers incorporated within each pay level. The EMPLOYER shall not
introduce additional pay levels or job titles during the life of this

 

13

 

 


--------------------------------------------------------------------------------



 

Agreement or combine existing job titles or pay levels without discussions with
and agreement by the Local Union. In the event the parties are unable to reach
agreement regarding the appropriate pay level and job code number, the EMPLOYER
may implement the change, subject to the UNION’s right to file a grievance and
submit the matter to arbitration for final resolution.

 

(2) Shift Differential

 

An Employee permanently scheduled or temporarily assigned to work between the
hours of 3:30 p.m. and 7:00 a.m. shall receive a night shift differential
amounting to ten percent (10%) of the applicable rate for Current Employees and
$0.75 per hour for New Employees for such hours, according to the procedures in
paragraphs (A) through (E) of this Section. No shift differential shall be paid
when such hours worked at the request of the Employee.

 

(A)                A day shift Employee shall receive shift differential when
the hours worked in a workday amount to four or more* between the hours of 3:30
pm and 7:00 am, and provided the Employee worked his normal shift and the hours
qualifying for shift differential are an extension of that shift.

 

*Employees scheduled to begin work at 4:00 a.m. will receive shift differential
for those hours worked between the hours of 4:00 a.m. and 7:00 a.m.

 

(B)                A day shift Employee shall receive shift differential for all
hours worked between 3:30 p.m. and 7:00 a.m. provided the Employee worked his
normal shift and a break in work of one hour or more occurs between the normal
shift and those hours qualifying for shift differential.

 

(C)                If the majority of hours worked by a day shift Employee are
worked on a night shift (3:30 p.m. to 7:00 a.m.), he will be paid according to
paragraph (D) of this Section.

 

(D)                A second or third shift Employee shall receive shift
differential for all hours worked on his normal shift, as well as for all hours
worked which are an extension of his normal shift, provided he works his normal
shift.

 

(E)                If the majority of hours worked by a second or third shift
Employee are worked on the day shift (7:00 am to 3:30 pm), he will be paid
according to paragraphs (A) and (B) of this Section.

 

(F)                Night shift Employees may be temporarily assigned by the
EMPLOYER to work the day shift. When these Employees are reassigned to days,
they will continue to receive their night shift differential for a

 

14

 

 


--------------------------------------------------------------------------------



 

period not to exceed two (2) regular work weeks unless an extension of time is
deemed necessary by both parties.

 

This policy will not apply when:

 

(i) The request to work the day shift is originated by the Employee.

 

(ii) Supervision determines a need for retraining due to a lack of performance
on the part of the Employee.

 

(iii) An Employee who is a successful bidder to a night shift job which requires
training on the day shift and is accordingly assigned to days for initial
training.

 

(iv) An employee is moved pursuant to a medical restriction.

 

Article IV – Holidays

 

Section (a) Holidays Observed

 

(1)

In each year of this Agreement there shall be eleven paid Holidays:

 

New Year’s Day

Good Friday

Memorial Day

July 4th

Labor Day

Thanksgiving Day

Day after Thanksgiving

December 24 – day before Christmas

Christmas Day

Employee’s Birthday

Plant Floater

 

(2)        With the exception of the Employee’s Birthday and the Plant Floater,
foregoing Holidays shall be celebrated on the legally designated days.

 

Section (b) Saturday and Sunday Holidays

 

(1)        When any of the foregoing Holidays falls on Saturday, the preceding
Friday will be observed as the Holiday.

 

 

15

 

 


--------------------------------------------------------------------------------



 

 

(2)        When any of the foregoing Holidays, except December 24, falls on
Sunday, the following Monday will be observed as the Holiday.

 

Section (c) Plant Floater and December 24

 

(1)       The date of celebration of the Plant Floater Holiday will be selected
by each individual Employee to be scheduled in accordance with the provisions
for scheduling vacations as set forth in Article V.

 

(2)       When December 24 falls on Friday, the preceding Thursday will be
observed as the Holiday. When December 24 falls on Sunday, the following Tuesday
will be observed as the Holiday.

 

Section (d) Pay for Holidays Worked

 

Employees who work on the foregoing Holidays, including designated birthday
Holidays, shall be paid at one and one-half (1 ½) times the Employee’s regular
rate for all such hours worked, and in addition, will be paid a Holiday
allowance calculated at the Employee’s regular rate for the hours normally
scheduled on the day of the workweek, or the Employee shall be paid overtime pay
at two and one-half (2 ½) times the Employee’s regular rate for such Holiday
hours worked, whichever yields the greater pay.

 

Section (e) Pay for Holidays Not Worked

 

Employees who do not work on the foregoing Holidays will be paid their regular
earnings for such day, including regularly scheduled overtime rates. In order to
qualify for Holiday pay for Holidays not worked, the Employee must work both on
the Employee’s last scheduled day prior to the Holiday and on the Employee’s
next scheduled day following the Holiday, unless excused from work on such days
by PLANT management.

 

Section (f) Birthday Holidays

 

With supervisory approval, an Employee may elect to float his/her birthday to
any regularly scheduled workday within the calendar year in which the birthday
falls except for Sunday, a day of vacation or a recognized PLANT wide holiday.

 

(1)       Employees will be asked in order of seniority to schedule their
birthday Holiday prior to any vacation scheduling each year.

 

 

16

 

 


--------------------------------------------------------------------------------



 

 

(2)       Employees who choose not to float their birthday Holiday and elect to
take the day of their birthday off, will have preference over any employee
floating the Holiday or scheduling a split day of vacation.

 

(3)       If an Employee elects not to schedule the birthday Holiday floater
prior to vacation scheduling, the birthday Holiday will not take preference over
vacation days but will be granted on a first-come first-served basis. The
birthday Holiday will be given consideration along with any late vacation
requests.

 

(4)       If the Employee’s birthday falls during a scheduled week of vacation,
the Employee may reschedule the extra vacation day at some other time during the
calendar year following established split vacation guidelines.

 

(5)        Employees will observe their birthday Holiday on the day selected. In
emergency situations, however, an Employee’s birthday Holiday may be granted or
changed with approval of Area Supervision prior to the start of the shift during
which the Holiday was to be celebrated.

 

Section (g) Time of Payment

 

Payment for Holidays not worked shall be included with pay for the pay period in
which the Holiday occurs.

 

Article V – Vacation

 

Section (a) Regular Vacation

 

Employees will qualify for up to five (5) weeks of regular vacation under the
following formula:

 

Two weeks after one (1) year of service

 

Three weeks after five (5) years of service

 

Four weeks after ten (10) years of service

 

Five weeks after twenty (20) years of service

 

Section (b) PLANT Shutdown

 

The EMPLOYER shall have the option of declaring a vacation shutdown for up to 10
working days during any calendar year of this Agreement. If the EMPLOYER elects
this option it will notify the Local Union President by January 15th of the year
so elected. One of the two weeks elected for shutdown shall occur during the
time period of June 1 - August 31. If the EMPLOYER elects to exercise the right
to shut down the PLANT, up to

 

17

 

 


--------------------------------------------------------------------------------



 

10 working days of an Employee’s regular vacation may be assigned to these
shutdown periods. Vacation shutdown weeks may include observed Holidays covered
by this Agreement. In such cases the EMPLOYER may assign vacation only to those
days not covered by Holidays for a combined total of five (5) days during the
shutdown week.

 

Section (c) Staggered Vacation

 

Any vacation other than vacation described in Section (b) above, shall be
scheduled by the EMPLOYER at times desired by the individual Employees provided
the Employee requests the vacation two (2) working days prior to the actual
vacation. Notwithstanding the foregoing, an Employee may request to use no more
than three (3) vacation days per calendar year with less than two (2) working
days notice prior to the actual vacation. The EMPLOYER may excuse the two (2)
working day prior request requirement in the event of a verifiable severe
weather condition. Vacations shall be scheduled by Employees in accordance with
the past practice of vacation scheduling, recognizing production needs and the
Employee’s right to schedule vacation in weekly segments or split action of
single day or ½ day segments.

 

Section (d) Work During Shutdown  

 

In the event the EMPLOYER declares a vacation shutdown between the months of
June 1 – August 31, Employees who are required to work during the shutdown shall
be assured of scheduling equal days off during the months of June, July, or
August, if they so desire.

 

Section (e) Time of Payment

 

(1)       Vacation payment for three (3) or more consecutive days vacation shall
be made by separate check no later than the last pay day immediately preceding
the beginning of the respective vacation periods, providing advanced vacation
forms are turned into the Payroll Department in a timely fashion. Any vacation
of less than three (3) consecutive days will be paid in the same pay period in
which the regular work for that week will be paid.

 

(2)

 

(A)                Employees who leave their employment (for reasons other than
discharge for just cause) prior to receiving vacation pay shall receive their
pro rata share of vacation payment earned for each of the qualifying years
(i.e., first, fifth, tenth, and twentieth) by their second regular pay period
from the time their employment is severed according to the following guidelines:

 

 

18

 

 


--------------------------------------------------------------------------------



 

 

- If the Employee leaves employment during or after their anniversary month,
they will receive full pay for the additional week of vacation earned.

 

- Should the Employee leave employment before their anniversary month, their
additional week of vacation pay will be reduced by 1/12 of a week for each month
the Employee leaves prior to the anniversary month. For example, an Employee
with an anniversary month of July who wants to leave in February of a qualifying
year will be leaving five (5) months prior to his anniversary month and will
therefore have the additional week’s vacation pay reduced by 5/12’s of a week.

 

(B)                Employees who leave their employment (for reasons other than
discharge for just cause) prior to receiving vacation pay in the years between
qualifying years, shall receive full vacation pay based on their years of
service outlined in Section (a) of this Article.

 

(C)                Any vacation previously paid during the calendar year will be
considered part of total allotment.

 

Section (f) Obligation for Payment

 

Failure of the EMPLOYER to make full and prompt payment of the amounts required
hereby, in the manner and on the dates herein provided, shall at the option of
the UNION, be deemed a violation of this Agreement. This obligation shall be a
direct and continuing obligation of the EMPLOYER during the life of this
Agreement; and it shall be deemed a violation of this Agreement if the PLANT, to
which this Agreement is applicable, shall be sold, leased, subleased, assigned
or otherwise disposed of for the purpose of avoiding the obligation hereunder.

 

Article VI – Allowance

 

Section (a) Bereavement Pay

 

(1)        An Employee who is excused from work because of death in the
Employee’s immediate family, shall be paid the Employee’s regular rate of pay
for the Employee’s scheduled working hours excused for a maximum of three (3)
scheduled working days, starting on the day of death or on the day following
death to and including the day after the funeral, but in no event extending
beyond the day after the funeral. A member of the Employee’s immediate family
shall be limited for the purpose of this Section to Mother, Father, Step-Parent,
Mother-in-law, Father-in-law, Sister, Brother, Husband, Wife, Son, Daughter,
Step-child, Grandparent and Grandchild of the employee. No pay allowance shall
be granted in the case where, because of distance or other cause,

 

19

 

 


--------------------------------------------------------------------------------



 

the Employee does not attend the funeral of the deceased. In instances of
distant death, where a local memorial service is held, Employees will be excused
with pay, for up to eight hours, on the day of the service.

 

(2)       Spring interment or split time off (funeral and interment at a later
date) may be granted as long as it does not exceed three (3) working days in
total time off. If an Employee is on vacation and a death occurs in the family,
days used under the above provisions may be rescheduled at a later date.

 

(3)       In case of death of a Brother-in-law*, Sister-in-law*, Son-in-law,
Daughter-in-law, an Employee may be excused from work up to eight (8) hours on
the day of the funeral and shall be paid the Employee’s regular rate of pay for
the working hours excused. No pay allowance shall be granted in the case where,
because of distance or other cause, the Employee does not attend the funeral of
the deceased. Notice of such deaths must be given to the Employee’s supervision
as soon as it is reasonably possible. In instances of distant death, where a
local memorial service is held, Employees will be excused with pay, for up to
eight hours, on the day of the service.

 

(4)        The hours thus paid for but not worked shall not be used in computing
overtime pay for hours worked in excess of forty (40) in the workweek, nor shall
Such days be counted as days worked in determining whether the Employee has
worked a sixth (6th) or seventh (7th) day in the regularly scheduled workweek.

 

(5)       The EMPLOYER may require verification of death and relation to the
Employee.

 

*Brother-in-law and Sister-in-law are defined as the spouse of the Employee’s
Brother or Sister and the Brother or Sister of the Employee’s spouse.

 

Section (b) Jury Duty  

 

When an Employee is called for jury duty service, he shall be excused from work
for the hours he is required to appear in court and for time granted by
supervision for the Employee to prepare for jury duty (travel time, clothes
change, etc.). The amount of this time will be determined at the discretion of
the EMPLOYER’s supervisor. Employees attending jury duty will be paid their
regular rate for the excused hours they would have been scheduled to work, not
to exceed eight (8) hours for any one day and shall be allowed to retain jury
fees received for jury duty service. Time absent for jury duty will be paid as
excused jury duty. An Employee called to jury duty while on vacation (other than
previously scheduled vacation shutdown) will be permitted to reschedule vacation
beginning with the first day of jury duty. Employees who have been selected to
jury duty must complete proper PLANT forms and return them to their supervision
each week of jury duty service.

 



 

20

 

 


--------------------------------------------------------------------------------



 

 

Section (c) Reporting Pay and Call - In Pay

 

(1)       An Employee who reports for scheduled work, without prior notification
not to report, shall be retained for the half-day period and given such useful
work as may be at hand at the Employee’s regular rate. If the Employee is
offered and does not accept substitute work, the Employee will be paid only for
the time spent at the PLANT until such work is offered. This provision does not
apply to cases where work is not available for reasons beyond the EMPLOYER’s
control, such as power failure, fire, or serious mechanical difficulties
affecting an entire area, or in cases where Employees return to work following
unexcused absences without notifying their supervision. Disability pay shall not
be paid during periods of PLANT shutdown beyond the EMPLOYER’s control.

 

(2)       An Employee who is called in and reports for work between regular
shifts with less than eight (8) hours notice shall receive a call-in allowance
of two (2) hours pay at the Employee’s regular rate, in addition to any other
pay to which may be entitled.

 

Section (d) Military Duty

 

Employees required to perform military service will receive compensation, rights
and benefits per the Remington Military Leave Policy, as amended from time to
time by the EMPLOYER.

 

Article VII – Joint Labor – Management Communication Committee

 

The parties recognize that the prosperity and efficiency of the PLANT are
dependent upon their ability to work cooperatively. In order to further
implement this expression of purpose, Joint Labor-Management Communication
Committee shall be established at the PLANT. The UNION representation on this
committee shall be the Local Union Executive Board. The EMPLOYER shall designate
its representatives to the Committee. Neither party shall have more than six (6)
representatives on the Committee. The Committee shall meet at mutually agreeable
times, but no less than once a month. The function of the Committee shall be to
identify problem areas, exchange information and to seek to develop a good
working relationship within the PLANT. Representatives from the UNION or the
EMPLOYER may suggest areas of special concern or interest as topics of
discussion during these Committee meetings, as long as they are consistent with
the purpose of this Committee and the provisions of this Agreement.

 



 

21

 

 


--------------------------------------------------------------------------------



 

 

Article VIII – Health and Safety

 

Section (a) Right to a Safe Working place

 

Every Employee covered by this Agreement is entitled to a safe and healthful
place to work, and the parties jointly pledge their individual and joint efforts
to attain and maintain this objective. Recognizing that the health and safety of
the Employees covered by this Agreement are one of the highest priorities of the
parties, the EMPLOYER and UNION will continue to cooperate to reach the
objective of eliminating accidents and health hazards, and will encourage
Employees to use the procedures stated herein to reach that objective.

 

Section (b) Health and Safety Committee

 

(1)        At the PLANT there shall be a Health and Safety Committee made up of
nine (9) UNION members employed at the PLANT who are qualified by experience or
training and selected by the Local Union. The Local Union shall inform the
EMPLOYER of the names of the Committee members. Committee members shall be
deemed to be acting within the scope of their employment at the PLANT within the
meaning of the applicable workers’ compensation law, while in the performance of
their duties as outlined within this Agreement. The Health and Safety Committee
shall select, from among its members, a Chairman who shall coordinate the
activities and functions of the Committee and who will serve as their
representative on the Central Safety Committee and the joint Labor-Management
Communications Committee.

 

(2)       A member of the Health and Safety Committee, assigned by the Committee
Chairman, may participate with Management in the existing inspection program and
scheduled Serious Potential Incident meetings.

 

(3)      Employees should first report health and safety complaints or
conditions to their immediate supervision. Members of the Health and Safety
Committee will make every effort to ensure that the Employee has first brought
the complaint to the attention of their immediate supervision before
presentation to the Plant Safety Supervisor. Upon presentation of alleged health
and safety complaints or conditions by the Chairman of the Health and Safety
Committee or his designee to the Safety Supervisor, the UNION and the Safety
Supervisor will schedule a joint investigation of the complaint or condition.

 

Management will notify the Chairman of the Health and Safety Committee or his
designee of a complaint or accident as soon as practicable, using its best
efforts to do so. The Chairman of the Health and Safety Committee or his
designee shall be given a copy of any incident report generated as a result of
an injury to an Employee. A member of the Health and Safety Committee shall
participate with the Safety Supervisor in the initial

 

22

 

 


--------------------------------------------------------------------------------



 

formal safety investigation if the Safety Supervisor determines that an
investigation is necessary.

 

(4)       PLANT Management and up to three (3) members of the Health and Safety
Committee shall meet regularly at times arranged by the parties for the purpose
of discussing health and safety matters. Meetings shall be held on a monthly
basis or more frequently if needed. No more than three (3) members of the Health
and Safety Committee shall be compensated, at their regular rate of pay, by the
EMPLOYER for any lost time spent in these meetings.

 

(5)       A member of the Health and Safety Committee, and an authorized
representative of the International Union, shall be allowed to accompany a
representative of any State or Federal agency regarding health and safety on an
inspection of the PLANT.

 

(6)       A member of the Health and Safety Committee, assigned by the Health
and Safety Committee Chairman, shall be invited to attend Serious Potential
Incident meetings, Joint Complaint Investigations and other scheduled safety
sub-committee meetings. Time spent performing the above recognized Committee
activities will be compensated at his regular rate of pay, by the EMPLOYER, if
performed during the member’s regularly scheduled work hours. Off shift
employees will be scheduled to attend safety meetings as part of their regularly
scheduled work hours.

 

(7)       The UNION and the EMPLOYER agree that, prior to requesting
intervention from a federal or state agency on any matter relating to employee
health and safety, the UNION will present the issue to the EMPLOYER, which will
then be given a reasonable period of time within which to respond. Only after
receipt of the EMPLOYER’s response, or the EMPLOYER’s failure to respond, will
the UNION seek such outside intervention.

 

(8)       The Safety Supervisor shall each month provide the Health and Safety
Committee with two copies of a list of all (i) first aid treatment cases and
(ii) accidents reported to OSHA, which shall include, but not limited to the
OSHA 200 log. Such report will reflect the nature of the injury and the location
of the accident.

 

(9)      The Health and Safety Committee shall attend annual Health and Safety
Training of up to five (5) working days as agreed to by the UMWA International
Union and the EMPLOYER. The training will be designed to improve Health and
Safety knowledge skills. Committee members attending and participating in such
training shall be paid at their regular rate of pay for lost working time by the
EMPLOYER for attendance at the training.

 



 

23

 

 


--------------------------------------------------------------------------------



 

 

Section (c) Settlement of Health or Safety Disputes

 

When a dispute arises at the PLANT involving Health and Safety, an immediate,
earnest and sincere effort shall be made to resolve the matter. If the dispute
is not resolved by the Employee and his immediate supervisor, nor with the
assistance of the Health and Safety Committee, the dispute will be adjudicated
through the grievance procedure.

 

Section (d) Drug and Alcohol Testing

 

(1)        During the Probationary Period, Employees shall be subject to the
Remington Drug Free Workplace Policy, as amended from time to time by the
EMPLOYER.

 

(2)        Employees shall be subject to the drug and alcohol testing policy set
forth in Appendix C.

 

Article IX – Seniority

 

Section (a) Definition of Seniority

 

Seniority of Employees employed in the bargaining unit shall be the Employee's
most recent date of hire at the PLANT adjusted for any previous period of
unbroken seniority provided such seniority was not terminated in accordance with
section (b) below.

 

Section (b) Termination of Seniority

 

Seniority shall be terminated upon the Employee's termination for just cause;
voluntary resignation; transfer to a job outside the bargaining unit, expiration
of recall rights after termination for lack of work; or failure to return to
work as scheduled after completion of a leave of absence agreed to by the PLANT
or the failure to return to work as return to work as scheduled. Employees who
transfer to a job outside of the bargaining unit will lose their seniority and
in the event the employee returns to the bargaining unit will be treated as a
new employee.

 



 

24

 

 


--------------------------------------------------------------------------------



 

 

Section (c) Probationary Period

 

During the first one hundred twenty (120) calendar days of employment, a new
Employee will be subject to demotion, transfer, or termination by the PLANT and
such action shall not be subject to Articles X and XI of this Agreement. After
one hundred twenty (120) days probationary period, the Employee's seniority will
be established in accordance with the provisions of Section (a) of this Article.
Any discipline in the first 120 days will carry into the next sixty (60) days.

 

Section (d) Filling Vacancies

 

When vacancies occur, they will be filled in the following order:

 

(1)        To Employees qualified for the job, per provisions of the Job Bidding
and Posting Procedure.

 

(2)       To reasonably available former bargaining unit Employees laid off due
to reduction of force and on a panel and possessing the necessary qualifications
to step in and perform the work of the job at the time the job is awarded.

 

(3)       To new applicants qualified to step in and perform the work of the
job.

 

If opportunities arise to bring products of any type currently manufactured
elsewhere to the Ilion facility, Management reserves the right to permanently
fill jobs associated with those products without regard to the provisions of
Article IX section (d), Filling Vacancies, and such placements will not be
subject to the Grievance Procedure under Article X section (b). Any openings
that occur after the first year of production will be filled in accordance with
the provisions of Article IX, section (d). During the first year of production,
employees placed under this provision will not be subject to displacement under
Article IX, section (e), Reduction Realignment Procedure, unless a PLANT-wide
excess creates a reduction in force. This section does not apply to product
designed and developed to be produced at Ilion.

 

Section (e) Reduction Realignment Procedure  

 

In the event the EMPLOYER determines that there is an "excess" of jobs within a
job code in the bargaining unit, representatives of the EMPLOYER shall notify
the Local Union and the parties will follow the process covered within this
section. In all cases where the work force is to be reduced, Employees with the
greatest seniority at the PLANT shall be retained provided that they have the
required qualifications (as would normally be posted) and the ability to perform
the available work. If at any time there is an excess within a training
progression, those Employees in level 03 of the training progression will be
added to the excess list and Employees on temporary assignments

 

25

 

 


--------------------------------------------------------------------------------



 

will be returned to their primary assignments for purposes of regression. When
an excess occurs in normal progression positions, the least senior person in the
progression will be excessed. Prior to any excess process, all open jobs will be
posted one cycle. Employees considered excess will be given twenty four (24)
hour written notice prior to posting, if the business conditions indicate that
the excess condition could reverse within the next six (6) months, which may
allow some or all of the operators to return to their primary assignment,
management may place the group of employees on Temporary Assignments during that
period. Realignments or reductions of the work force shall be in accordance with
the following guidelines:

 

(1)        Once excess assignments are determined, if the Employees in those
assignments are not the lowest senior Employees, they will have the option to
replace the lowest senior Employees within the Department, level, job code and
shift.

 

(2)        Excessed employees will be given options, by seniority, providing
their choice does not result in a higher pay level:

 

(A)                Accept any open position and receive immediate bid rights and
retain preferential treatment or:

 

(B)                Bump the lowest seniority person in the PLANT in the same pay
level and shift. If Employee(s) cannot preserve pay level and shift, or:

 

(C)                Bump the lowest seniority person in the PLANT in same pay
level or same shift. When neither (A) nor (B) is satisfied, Employee(s) will be
advised of their options to preserve (C), prior to choosing shift or level.

 

(3)        When Employee(s) have no options in their pay level, they will drop
one (1) pay level at a time until their need is satisfied maintaining their
shift.

 

(4)        When an excess is declared, all open jobs will be posted one cycle.

 

(5)        Bidding restrictions will be removed for excessed Employees only. If
an excessed employee is successful in bidding they will receive immediate bid
rights and retain preferential treatment.

 

(6)        In a bumping situation if shift and level are preserved, the Employee
will not have bid rights restored for six (6) months following the date an
excess offering was awarded.

 

(7)        For purposes of regression, all Employees within code 742 (Department
Specialist) will return to code 741 (Machine Line Operator).

 

(8)        Employees transferring for any reason between production and support
departments will receive the second step of the pay level and will progress
depending on performance. If the Employee left the support department within
twenty-four (24)

 

26

 

 


--------------------------------------------------------------------------------



 

months and at the top of the rate of pay, the Employee will return to the
support department at the top rate of the job.

 

(9)        During any excess resulting in a layoff, the Volunteer Leave of
Absence (VOLA) procedure will be followed as per current practice.

 

Section (f) Panel

 

Employees with seniority who are laid off because of a reduction in the work
force shall be placed on a panel from which they shall be returned to employment
on the basis of seniority as outlined in Section (d)(2) of this Article.

 

Section (g) Panel Custodians

 

A designated representative of the EMPLOYER and the Recording Secretary of the
Local Union shall retain panel records. It shall be the obligation of laid off
Employees, with seniority, to keep the custodians of the panel informed of any
change of address and/or phone number where they may be regularly reached.
Notice to the last known address of the laid-off Employee by certified mail
shall be sufficient notice of recall. The Employee so notified may either accept
or reject the job which is available; but if the Employee rejects a job which he
has the ability to perform, or fails to respond within five (5) working days
after receipt of such notice, or accepts but fails to report for work in a
reasonable amount of time, his name shall be removed from the panel and he shall
sacrifice his seniority rights at the PLANT.

 

Section (h) Panel Members Accrue Seniority

 

Employees who are placed on the panel shall retain the seniority earned prior to
their layoff, and, in order to protect their relative seniority standing, will
continue to accrue seniority while on the panel.

 

Section (i) Right to be Recalled

 

(1)        Employees, with seniority, laid off for lack of work shall retain
their seniority for five (5) years. Employees laid-off for lack of work may
exercise their seniority in accordance with the provisions of this Article.

 

(2)        Any person on the panel list who secures other employment during the
period when no work is available for him at the PLANT shall in no way jeopardize
his seniority rights while engaged in such other employment. However, any person
on the panel list who secures other employment and does not return to work when
there is

 

27

 

 


--------------------------------------------------------------------------------



 

available employment at the PLANT, shall sacrifice his seniority rights at the
PLANT and shall have his name removed from the panel list.

 

Section (j) Recall of Persons on Layoff Status

 

When a job at the PLANT exists that is not filled by Employees within the active
working force, the panel custodians will review the list and the EMPLOYER shall
recall the appropriate person from the panel list to the job to be filled.

 

Section (k) Job Bidding and Posting Procedure

 

(1)        Eligibility: Employees with one year or more of service will be
eligible to bid open jobs unless the employee is not available to return to work
within 30 work days from time of bid. All open jobs will be posted at the
appropriate pay level for the job title as listed in Appendix B. The senior
Employee, among those eligible bidders, with the required posted qualifications
and ability to perform the job will be awarded the job. If an excess situation
exists, and an excess Employee has less than one year of service, the excessed
Employee will be allowed to bid. If an employee has been shift realigned, they
will be able to bid for shift.

 

(2)        Job Progressions: All open jobs will be posted at the level of the
opening. If there is no successful bidder who meets requirements stipulated, a
training bid (when appropriate) will then be offered at the training bid level
(the training bid level is one step below the normal entry level for the
position). In the event of a training bid, some minimal established requirements
will be necessary to fill the opening. The successful bidder of a training bid
will then take the responsibility to get education, etc. and demonstrate
improvement in order to progress.

 

(3)        Posting Procedure: Open jobs will be posted PLANT wide for three (3)
working days. Open jobs within a progression will be filled by qualified people
in the progression prior to posting. Each posting will include:

 

•

job title

 

•

rate level

 

•

shift

 

•

department

 

•

brief description of the job

 

•

qualifications and experience needed.

 

(4)

Bidding Procedure:

 

(A)                Open jobs, not filled by normal progressions, will be posted
PLANT wide. Any Employee interested in the position must bid during

 

28

 

 


--------------------------------------------------------------------------------



 

the posting period. Skilled jobs will be awarded by seniority following
successful interviews and demonstrations of skills and abilities. With the
exception of skilled jobs, no job will be reposted waiving restrictions. Skilled
jobs may be reposted to provide for training bids when appropriate. Training
bids will be awarded by seniority upon successful demonstrations of abilities
and interviews. Any Employee restricted from bidding otherwise shall be allowed
to bid on training bid positions. Once the posting has been removed from the
boards the job posted cannot be withdrawn without agreement between the UNION
and the EMPLOYER.

 

(B)                If the Employee is the senior qualified bidder, meets
qualification and medical requirements to more than one job at a given time, the
Employee will be given 24 hours from the time notified to select which bid to
accept. The Employee will also have the option of rejecting any or all
successful bids during that 24 hour period.

 

(C)                Successful bidders will be moved to the new assignment within
20 production days following the award of the bid, unless an extension of time
is agreed upon by both parties. If the new job involves transferring to a higher
level of pay, and an extension beyond 20 production days is required, the
Employee will receive the higher level of pay, at one step above crossover,
beginning on the twenty-first day. Employees transferring, for any reason,
between Production and Support Departments will receive the second step of the
pay level and will progress depending on performance.

 

(D)                Preferential treatment shall be awarded to Employees who were
"excessed" from a job back to the same primary assignment he/she was "excessed"
or "bumped" from, for a period of 24 months from the date of the "excess",
provided the Employee has not successfully bid to another job opening in this 24
month period.

 

(E)                If there are no qualified bidders (including Employees
entitled to preferential treatment) or other bargaining unit personnel in need
of a permanent assignment, the job may be filled by posting a training bid (if
applicable) or by a qualified person from the layoff panel. If there are no
qualified persons on the panel list, the job may be filled by hiring a new
Employee.

 

(F)                Employees will be restricted to one (1) bid per 24 month
period throughout the term of this Agreement.

 

(G)               Training of Employees shall take place on their normal shift,
unless such training is not reasonably available on that shift.

 

 

29

 

 


--------------------------------------------------------------------------------



 

 

(5) Training: Appropriate training periods for successful bidders, excessed
placements, new hires, and all other transfers should not exceed the following:


•

Three (3) weeks for level three (3) jobs.

•

Level four (4), level five (5) and level six (6) jobs will allow for reasonable
amounts of training appropriate for the specific assignment.

•

Training time for job moves will be determined by management based on the
complexity of the assignment and the training required to operate the job
safely.

 

Employees who are unable to satisfactorily perform jobs after the appropriate
amount of training will, at the discretion of management, be declared
non-performers and will be placed according to the Non-Performance section of
this Agreement.

 

(6) Non-Performance: An Employee, not capable of performing all the requirements
and duties of a job, will be placed by the Employment Office to an open job.
This procedure will be available two (2) times per affected Employee during the
duration of this Agreement upon the third time the employee is not capable of
performing all the requirements and duties of a job, the employee will be
discharged.

 

(7) Medical Placement Procedure: Employees with permanent medical impairments
will be placed on jobs best suited for their permanent work restrictions and
which are equal to or less than their existing rate of pay in accordance with
the following procedure:

 

(A)                Permanent medical impairment and work restrictions will be
determined after consultation with the Medical Department.

 

(B)                Employees with a permanent medical impairment will be placed
in the first job for which they have the required skill and which meets their
work restriction following the sequence outlined in Article IX, Section (e)(2).

 

Employees displaced by this process will also be handled in accordance with the
same provisions as outlined in Article IX, Section (e)(2).

 

(C)                This procedure does not apply to Employees who are
temporarily impaired.

 

(D)                Once employed, an Employee cannot be terminated or refused
recall from the panel for medical reasons over his objection without the
concurrence of a majority of a group composed of an EMPLOYER approved physician,
an Employee-approved physician, and a neutral qualified third party (if
necessary), that there is a permanent medical condition or physical restriction
which prevents the Employee from performing an established job, within the
bargaining unit, which their

 

30

 

 


--------------------------------------------------------------------------------



 

seniority would entitle them to hold. Each party shall bear the cost of
examination by the physician it designates and shall share equally the cost of
examination by the qualified third party. Where the EMPLOYER challenges the
physical ability of an Employee or panel member to perform his regular work and
is subsequently proven wrong, the Employee shall be compensated for time lost
due to the EMPLOYER's challenge.

 

Section (l) Temporary Assignments

 

It is understood that to meet production needs operators may be moved to other
assignments within their Area Manager’s area.

 

All primary assignments in an area may not have full time operators assigned.
Assignments requiring less than a full time person every day or is not operated
on a full time basis will be covered by the flexibility of the operators in the
area.

 

Additionally flexibility in the area will be used to cover for absences, short
term bottlenecks, short term fluctuations in the schedule and back filling for
cross training. The parties recognize that there are instances where such
assignments are necessary, and agree that temporary assignments may be made
under the following guidelines:

 

Only if the reassignment is outside the Area Manager’s area will it be
considered a temporary assignment.

 

(1)        The temporary assigning of an individual Employee shall not exceed
one hundred eighty 180 working days in a rolling 12 month period.

 

(2)        Employees filling temporary assignments shall be compensated at the
higher of the two rates involved (the regular rate of his normal job or the
regular rate of his temporary assignment).

 

(3)        Notification of temporary assignments of more than 10 consecutive
work days duration will be made to the Chairman of the Grievance Committee.

 

(4)        All regular full time job openings that are determined to be greater
than six (6) months in duration will be posted according to the provisions of
the Job Bidding and Posting Procedure unless mutually agreed to by the EMPLOYER
and the UNION.

 

(5)        DCSI or its replacement will be the official record keeping system
for tracking of temporary moves. The Grievance Committee Chairman will have
access to this information when requested.

 



 

31

 

 


--------------------------------------------------------------------------------



 

 

Section (m) Separation Pay

 

(1)      The receipt of separation of pay provided under this Article is
conditioned upon the separation of an Employee from the active workforce
employment rolls as laid-off due to lack of work during the term of this
Agreement.

 

(2)       An Employee who has one (1) year or more of service shall be paid
separation pay each time he is terminated because of lack of work, except that
such pay will not be paid when:

 

(A)                He accepts, before his separation becomes effective, a job at
any REMINGTON ARMS COMPANY, INC’s location;

 

(B)                He is pensioned;

 

(C)                He resigns his employment;

 

(D)                He is scheduled off from work temporarily due to curtailment
or cessation of operation caused by;

 

i.                    Fire, flood, power failure, transportation difficulties,
material shortages, and the like; or

 

ii.                   Any emergency condition beyond the direct control of the
EMPLOYER. When an Employee is “scheduled off” for such reason for a definite or
indefinite temporary period, he shall not be considered as terminated for the
purpose of this Article; or

 

(E)                A buyer or recipient of Remington assets offers an Employee
continued employment.

 

(3)       The PLANT may elect to pay separation pay in a lump sum or weekly
installments.

 

(4)       Separation pay, if being paid in weekly installments, shall be
discontinued when a former Employee is re-employed at any REMINGTON ARMS
COMPANY, INC.’s plant, or is offered and refuses re-employment at the Ilion
Plant.

 

(5)       The amount of an Employee’s separation pay, subject to the foregoing
provisions in this Article, shall be:

 

(A)                One (1) week’s pay for each of the first four (4) years of
service, plus,

 

 

32

 

 


--------------------------------------------------------------------------------



 

 

(B)                One (1) week’s pay for each year of service over four (4)
reduced by the amount of any separation pay previously paid at any REMINGTON
ARMS COMPANY, INC’s location for service after December 1, 1993 over four (4)
years. However, this reduction shall be reduced in monthly increments to zero
over a forty-eight (48) month period of re-employment from last termination for
lack of work.

 

A fractional part of a year, after his first year of service, shall be computed
at the rate of one-twelfth (1/12) of one (1) week’s pay for each month of
service. In such computation, if, in addition to full months of service an
Employee has accrued fifteen (15) or more days on the date he is terminated, he
shall be credited with a full month.

 

For separation pay purposes, a week’s pay shall be the Employee’s current
“straight-time” rate per hour multiplied by the number of hours, not to exceed
forty (40) hours, constituting his normal weekly hours of work at the time of
his termination.

 

(C)                Any other provisions of the Article to the contrary
notwithstanding, separation pay shall never exceed twenty (20) weeks.

 

(6)        An employee who has received separation pay shall not be required to
return any portion of such pay to the PLANT in the event he is reemployed.

 

(7)        Separation pay shall be in addition to any vacation allowance and any
employment compensation benefits to which the Employee may be entitled.

 

(8)        Nothing contained in the Article shall be deemed to qualify, limit or
alter in any way the PLANT’s rights to reduce hours of work to avoid
terminations because of lack of work.

 

(9)        Wherever the term “service” is used in this Article, it shall mean
the total length of time an Employee has been actively employed by the PLANT.

 

Article X – Settlement of Disputes

 

Section (a) Grievance Committee

 

(1)      A Grievance Committee consisting of fifteen (15) members shall be
elected by the members of the UNION employed at the PLANT. Each member of the
Committee shall be an Employee at the PLANT and shall be eligible to serve as a
Committee member only so long as he continues to be an Employee of the PLANT who
is not on layoff. The duties of the Grievance Committee shall be confined to the
adjustment of disputes arising out of this Agreement that the PLANT and the
Employee

 

33

 

 


--------------------------------------------------------------------------------



 

or Employees, with the assistance of the Grievance Committee, fail to adjust.
The Grievance Committee shall have the authority on behalf of the grievants to
settle or withdraw any grievance at step 2 or proceed to step 3 of the grievance
procedure.

 

(2)       The Grievance Committee shall have no other authority or exercise any
other control, except as outlined in this Agreement, nor shall the Committee in
any way interfere with the operation of the PLANT.

 

A Grievance Committee member who violates this provision shall not be suspended
or discharged for official actions as a Committee member, but may be removed
from the Committee by the PLANT. If the PLANT seeks to remove a Committee member
for violation of this section, it shall so notify the affected Committee member
and the other members of the Committee. If the Committee objects to such
removal, the matter shall be submitted directly to arbitration. If the other
members of the Committee so determine, the affected member shall remain on the
Committee until the case is settled or decided by an arbitrator.

 

(3)       The Grievance Committee shall select a Chairman from among its members
to coordinate its activities and to sit as their representative on the joint
Labor-Management Communication Committee.

 

Section (b) Grievance Procedure

 

Should differences arise between the UNION and the PLANT as to the meaning and
application of the provisions of this Agreement, an earnest effort shall be made
to settle such differences at the earliest practicable time. If differences
arise about matters not specifically mentioned in this Agreement, those matters
are to be referred to the Joint Labor-Management Communication Committee set
forth in Article VII and are not subject to grievance/arbitration provisions
found in Article X of this Agreement. At all steps of the complaint and
grievance procedure, the grievant and the UNION representatives shall disclose
to the PLANT representatives a full statement of the facts and provisions of the
Agreement relied upon by them. In the same manner, the PLANT representatives
shall disclose all the facts relied upon by it. The grievant shall have the
right to be present at each step of the grievance procedure until such time as
all evidence is taken. Disputes that remain unresolved despite such effort shall
be resolved as follows:

 

(1)       Step 1 – The Employee will make his complaint to his immediate
Supervisor who shall have the authority to settle the dispute. The Employee
shall make the complaint within ten (10) working days of when he first knew or
should have known of the complaint. Where an Employee makes a complaint during
work time, the Supervisor shall, if possible without interrupting production,
discuss the matter briefly on the spot. The Employee shall be entitled, at his
request, to have a member of the Grievance Committee present to assist him at
any discussion with his supervisor. If the PLANT so chooses, the supervisor
shall be entitled to have another representative of the PLANT in attendance. The
Employee’s immediate supervisor will notify the Employee

 

34

 

 


--------------------------------------------------------------------------------



 

of his decision by the end of the Employee’s second regular scheduled shift
following the complaint. Settlements or withdrawals at this step shall not
constitute a precedent in the handling of other grievances.

 

(2)       Step 2 – If no agreement is reached between the Employee and his
supervisor, the complaint will be reduced to writing and shall be submitted on
the Standard Grievance form and shall be taken up within five (5) working days
of the supervisor’s decision by no more than two (2) members of the Grievance
Committee and the President of the Local Union and the PLANT’s Step 2
representative(s). At the step 2 meeting the Grievance Committee and the PLANT
representative(s) will complete the standard grievance form and, if the
complaint is not settled, the grievance shall be referred to a representative of
the UMWA District and the PLANT’s representative(s) for step 3.

 

(3)        Step 3 – Within seven working days of the time the grievance is
referred to them, the District representative and the representative(s) of the
PLANT, who shall be different from the PLANT’s step 2 representative(s) shall
meet and review the facts and pertinent contract provisions in an effort to
resolve the grievance. No more than three (3) members of the Grievance Committee
and the President of the Local Union and the PLANT’s step 2 representative(s)
shall have the right to be present. No verbatim transcript of the testimony
shall be taken nor shall either party be represented by an attorney licensed to
practice law in any jurisdiction in steps 1 through 3 of the grievance procedure
except by mutual agreement applicable to a particular case.

 

(4)       Step 4 – In cases where the District representative and the
representative(s) of the PLANT fail to resolve the grievance at step 3, the
matter shall, within 10 working days after referral to them, be referred to the
appropriate arbitrator who shall decide the case without delay. Cases shall be
assigned to arbitrators in the following manner:

 

(A)                The District representative and the Company representative
shall attempt to select an arbitrator. In the event the parties do not agree on
the selection of an arbitrator, the District representative shall request from
the Federal Mediation and Conciliation Service (FMCS) three panels of seven (7)
arbitrators (including biographical sketches) by fax or mail with a copy of the
request provided to the Plant Human Resources Manager.

 

(B)                Within ten (10) working days after receipt of the three
panels of arbitrators from FMCS, the parties shall alternately strike names of
the seven arbitrators on each panel so as to end up with a single name from each
panel. The parties shall alternate the right of first strike.

 

(C)                The parties shall then jointly contact each of the three (3)
arbitrators so selected to determine who among these three who has the earliest
available date to hear the case within two weeks to sixty days, and the case
then shall be scheduled by FMCS

 

35

 

 


--------------------------------------------------------------------------------



 

 

with the arbitrator who has the earliest available date.

 

(D)                Both the PLANT and the UNION shall have the right to
cross-examine all witnesses.

 

(E)                The arbitrator shall render his decision as expeditiously as
possible. Failure to do so within sixty (60) days after the record is closed
shall be reported to the FMCS.

 

(F)                The arbitrator shall have no authority to change, add to or
subtract from, or to modify any provisions of this Agreement. The arbitrator
shall make his decision based on the provisions of the contract and the evidence
before him.

 

(G)               The decision and or award of the arbitrator shall be final and
binding on both parties and enforceable in a court of law.

 

(H)                Compensation and expenses of the arbitrator and general
expenses of the arbitration shall be shared equally by the parties, except that
each party shall bear the expenses of its representatives and witnesses.

 

(I)                  Hearings shall take place at a location mutually agreed
upon by the parties.

 

(J)                 In cases in which the parties have agreed that there is no
question of fact involved in the grievance, the arbitrator may decide the case
upon the basis of a joint statement of the parties and such exhibits as they
shall submit.

 

(K)               The hearing shall be recorded by the arbitrator and shall be
closed upon the completion of testimony, except for the purpose of filing
post-hearing briefs (copies of which will be provided to all parties). The
arbitrator shall render his decision as soon after the close of the hearing as
may be feasible. If the arbitrator is unable to make his decision within 60 days
of the close of the hearing, he shall promptly advise the parties of the reasons
for the delay and the date when his decision will be submitted. Either party may
make an official transcript of the hearing. A copy of such transcript shall be
provided to the other party at no charge.

 

(L)                In cases involving compensation, in no event may the
arbitrator award compensation for more than ten (10) working days prior to the
date the grievant(s) knew or should have known of the complaint.

 



 

36

 

 


--------------------------------------------------------------------------------



 

 

Section (c) Finality of Decision or Settlement

 

Settlements reached at any step of the grievance procedure shall be final and
binding on both parties and shall not be subject to further proceedings under
this Article except by mutual agreement. Settlements reached at steps 2 and 3
shall be in writing and signed by appropriate representatives of the UNION and
the PLANT.

 

Section (d) Waiver of Time Limits

 

By agreement the parties may waive the time limits set forth in each step of the
grievance procedure. Absent a mutual agreement, if the PLANT’s answer is not
appealed (i) within fifteen (15) calendar days of the EMPLOYER’s response in
Step 2, or (ii) within twenty (20) calendar days of the EMPLOYER’s response in
Step 3, then the answer made by the PLANT at that step shall be final.

 

Article XI – Discipline and Discharge

 

Section (a) Just Cause Required

 

No Employee covered by this Agreement may be disciplined or discharged except
for just cause. The burden shall be on the EMPLOYER to establish grounds for
discipline or discharge in all proceedings under this Article. In no event, will
the EMPLOYER initiate any form of discipline, beyond ten (10) working days of
the time it knew, or should have known of the infraction, or against an Employee
without a member of the Grievance Committee present, if the Employee requests
UNION representation.

 

Section (b) Procedure

 

Where the EMPLOYER concludes that the conduct of an Employee justifies
discharge, the Employee shall be suspended with the intent to discharge and
shall be given written notice stating the reason, with a copy to be furnished to
the Grievance Committee. After 24 hours, but within 48 hours, the Employee shall
be afforded the right to meet with the PLANT’s Step 3 representative(s). At such
meeting, no more than three (3) members of the Grievance Committee and the
President of the Local Union shall be present and, if requested by the Employee
or the Grievance Committee, a representative of the District shall also be
present. Upon request by the Employee, the Grievance Committee, or the District
representative, the forty-eight hour time limit will be extended by an
additional 48 hours. The EMPLOYER shall be entitled to have an equal number of
representatives at the meeting. Full disclosure of all information relied upon
by the parties shall be provided at the 24/48 hour meeting.

 



 

37

 

 


--------------------------------------------------------------------------------



 

 

Section (c) Suspension

 

If within 24 hours after the conclusion of the 24/48 hour meeting, the EMPLOYER
informs the Employee and the Grievance Committee that it still intends to
discharge the Employee (or if no meeting was requested) the Employee shall have
five (5) working days to file the grievance. If the Employee does not file a
grievance within five (5) working days of the notice of suspension with intent
to discharge, the discharge shall become effective immediately. Grievances
involving discharge shall bypass steps 1 through 3 and shall proceed directly to
step 4 of the grievance procedure.

 

Section (d) Compensation for Lost Earnings  

 

In all arbitration cases where it is determined that just cause for discharge
has not been established, the Employee shall be reinstated and compensated for
lost earnings at his applicable regular rates and any regularly scheduled
mandatory overtime prior to discharge less monies earned during the back pay
period. Nothing in this section shall be construed to, in any way, limit the
arbitrator’s right to modify or mitigate the penalty of discharge.

 

Section (e) Removal of Employee Disciplinary Records

 

All records of Employee discipline issued during the term of this Agreement may
be used as the basis for subsequent progressive disciplinary action no later
than fifteen (15) months following the date of issuance and shall not be used in
subsequent disciplinary action against the Employee. However, all records of
Employee discipline only shall remain in an Employee’s file in Human Resources.

 

Article XII - Benefits and Practices

 

Section (a) Eligibility

 

Employees, except as set forth below, shall be entitled to participate in the
following benefit plans and practices of the EMPLOYER.

 

Section (b) Benefits of Choice

 

•

Remington Arms Company, Inc. Pension and Retirement Plan

•

Remington Savings and Investment Plan

 

•

Remington Arms Company Welfare Plan

 

 

•

The Remington Medical Plan

 

 

 

38

 

 


--------------------------------------------------------------------------------



 

 

•

The Remington Dental Plan

 

•

Vision Care

 

•

Employee Life Insurance

 

•

Optional Life Insurance

 

•

Dependent Optional Life Insurance

 

•

Long Term Disability Insurance

 

•

Accidental Death & Dismemberment

•

Flexible Spending Accounts

 

•

Employee Assistance Program

 

 

The specifications for the structure of the benefit arrangements are set out in
Appendix D and are incorporated herein as though fully stated in this Article
XII.

 

Section (c) Length of Service

 

With the exception of the Remington Arms Company, Inc. Pension and Retirement
Plan as provided below, a Current Employee on the old Remington payroll on
November 30, 1993 and hired on the new Remington payroll on December 1, 1993
shall have his length of service at DuPont recognized for consideration of the
benefits and practices set forth in Sections (b) and (d) herein.

 

Section (d) Practices

 

Service Recognition Plan

 

Section (e) Administrative and Design Matters and Uniformity

 

The EMPLOYER (or appropriate fiduciary of the applicable plan) in its sole and
exclusive discretion, may modify the benefits (consistent with the terms set
forth in Appendix D), change the administrator, add or delete investment options
offered to participants and beneficiaries, change funding vehicles, investment
advisers and managers, and service providers and/or (without any limitation
arising from the foregoing enumeration) make any other changes as it determines
in its sole and exclusive discretion provided that any such amendment,
modification, change or termination shall apply equally to employees and
non-unit employees unless otherwise agreed to by the UNION and the EMPLOYER.

 



 

39

 

 


--------------------------------------------------------------------------------



 

 

Article XIII – Miscellaneous

 

Section (a) Pay Day  

 

All Employees will be paid on a weekly basis. Payment shall be made by check, or
by Direct Deposit if elected by the employee, with recognition for legitimate
deductions. The Employee shall receive, with his pay, a plain statement
itemizing the number of hours worked during the pay period and setting forth
straight time, overtime and premium time hours worked during the pay period. The
statement shall also itemize all payroll deductions.

 

Section (b) Bulletin Boards

 

The PLANT will provide and maintain bulletin boards at mutually agreeable
locations for exclusive use by the UNION on which the UNION may post notices.
Such notices shall not be offensive in nature to any individual or group of
persons. Such notices shall show a removal date and shall be delivered to the
Human Resources Manager or their designee prior to posting. An Employee
designated by the President of the Local Union to post notices only will be
compensated by the EMPLOYER for time spent posting notices on bulletin boards
for up to two (2) hours per posting no more than twelve (12) postings per month
on the first (1st) shift or as otherwise agreed upon by the Local Union and the
Human Resources Manager.

 

Section (c) Safety Shoes  

 

Each calendar year of this Agreement’s term, the PLANT will provide each
Employee the option of electing either (i) an allowance per current practice up
to $125.00 for the purchase of safety shoes, or (ii) a cash allowance of seventy
five dollars ($75.00).

 

Employees may purchase shoes from the “Shoe Truck” Program or from an authorized
dealer(s) in this area.

 

Section (d) Eye Examinations

 

Each Employee requiring an eye examination within an eighteen (18) month time
period, upon presenting a paid receipt to the Plant Medical Department, will be
reimbursed for the expense of such examination up to a maximum of $50, but in no
case is the reimbursement to exceed the cost of the examination. This section
shall not apply to any employee participating in the EMPLOYER’s vision care
benefit plan.

 



 

40

 

 


--------------------------------------------------------------------------------



 

 

Section (e) Disability Accommodation

 

This Agreement shall not prevent the PLANT from making a reasonable
accommodation of disabled persons as required by state and/or federal law,
including the Americans With Disabilities Act. In the event a proposed
accommodation would conflict with an express provision of this Agreement, the
parties, at either’s request, shall meet to discuss the proposed accommodation.
Nothing in this section shall require the UNION to agree to modify terms of this
Agreement or to waive seniority rights under this Agreement. In the event the
PLANT and the UNION, in settling a grievance or litigation would agree, or a
court or arbitrator would order that the PLANT make an accommodation that
otherwise conflicts with the terms of this Agreement, that accommodation shall
supersede such conflicting terms of this Agreement. The parties agree that any
accommodation made by the PLANT with respect to job duties or any other term or
condition of employment made pursuant to settlement of a grievance or litigation
(whether formal or informal), or arbitral or court order, shall not, in any way,
become applicable to any other individual, class, or group of Employees but
shall apply only to the person or persons accommodated in the particular
situation. The fact that such person(s) was accommodated, the manner and method
of such accommodation shall be without precedent and therefore may not be used
or relied upon by any person for that purpose at any time in the future.

 

Section (f) Medical Appointments

 

Employees shall make every attempt to schedule medical appointments during
non-working time. With prior approval, Employees will be excused from work and
paid for up to four (4) hours up to twelve (12) times per calendar year for the
Employee to report for a medical appointment during work hours. Such medical
appointments must be for diagnosis, follow-up to a recent problem or diagnostic
testing. Dental appointments will be covered only for tooth extractions and root
canals. Routine visits are not covered by this procedure and must be scheduled
during non-working hours. Where that is not possible, the supervisor may excuse
the employee without pay. The EMPLOYER reserves the right to deny the granting
of time off for a medical appointment. Employees are required to provide
verification from a licensed healthcare provider of the medical appointment,
including the time of the appointment and the time the employee arrived and left
the appointment.

 

Article XIV – No Strike or Lockout

 

Section (a) UNION Not to Strike

 

Under no circumstances will the UNION or Employees participate in, instigate,
cause, or encourage, any strike during the term of this Agreement, including
economic,

 

41

 

 


--------------------------------------------------------------------------------



 

unfair labor practice strikes, sympathy strikes, jurisdictional strikes,
slowdown, walkout, sit-down, mass absenteeism, retarding of work or boycott or
work stoppages.

Section (b) UNION to Halt Breach

 

In the event of a breach of Section (a), the UNION shall use reasonable means to
end the breach, including advising the involved Employees that their conduct may
be in violation of the Agreement, and if it is they may be disciplined up to and
including discharge, and that they should immediately cease the offending
conduct.

 

Section (c) Discipline for Breach

 

The PLANT has the right to discipline, up to and including discharge, any
Employee who violates this Article and such discipline shall be deemed to be for
good cause. Any such discipline or discharge under this Section shall be subject
to the grievance procedure.

 

Section (d) No Lockout

 

The PLANT agrees not to lockout the Employees during the term of this Agreement.

 

Article XV – Maintain Integrity of the Contract and Resort to Courts

 

The UMWA and the EMPLOYER agree and affirm that, except as provided herein, they
will maintain the integrity of this contract and that all disputes which are not
settled by agreement shall be settled by the machinery provided in the
“Settlement of Disputes” Article of this Agreement. Nothing in this provision,
however, is intended to diminish any individual rights an Employee might enjoy
by law. In addition, the EMPLOYER expressly authorizes the UNION to seek
judicial relief, without exhausting the grievance machinery, in cases involving
successorship.

 

Article XVI – Modification and Severability Clause

 

Section (a) Modification

 

If during the life of this Agreement there shall be in existence any applicable
law, rule, regulation or order issued by Governmental authority, which shall be
inconsistent with any provision of this Agreement, the parties will meet to
modify such provision to the extent necessary to comply with such law, rule,
regulation or order.

 

42

 

 


--------------------------------------------------------------------------------



 

 

Section (b) Severability

 

In the event that any provision of this Agreement shall at any time be declared
invalid by any court of competent jurisdiction, such decision shall not
invalidate the entire Agreement, it being the express intention of the parties
hereto that all other provisions not so declared invalid shall remain in full
force and effect.

 

Article XVII - Ratification and Termination of this Agreement

 

This Agreement shall become effective at 12:01 am on the day following
notification to the Remington Arms Co., Inc., by the International Union, United
Mine Workers of America, that this Agreement has been ratified and approved by
the membership covered hereby.

 

This Agreement shall not be subject to termination by either party signatory
hereto prior to 12:01 a.m. October 28, 2012, provided, however, that either the
party the first part or the party of the second part may terminate this
Agreement on or after 12:01 a.m. October 28, 2012, by giving at least sixty days
written notice to the other party of such desired termination date.

 

IN WITNESS WHEREOF, each of the parties signatory hereto has caused this
Agreement to be signed, effective this 27th day of October 2007, the Agreement
having been ratified and approved by the membership covered hereby on October
26, 2007.

 

On Behalf of:

UNITED MINE WORKERS OF AMERICA

 

 

 

           /s/ Edward D. Yankovich Jr.                     

By:

Edward D. Yankovich Jr.

 

International District 2 Vice President

 

On Behalf of:

LOCAL UNION 717

 

 

 

             /s/ Stu Kennedy                                        

By:

Stu Kennedy

 

President

 

43

 

 


--------------------------------------------------------------------------------



 

 

 

On Behalf of:

REMINGTON ARMS COMPANY, INC.

 

 

 

            /s/ Joseph B. Gross                                    

By:

Joseph B. Gross

 

 

Plant Manager

 

 



 

44

 

 


--------------------------------------------------------------------------------



 

 

SHORT TERM DISABILITY PAY PLAN

 

The Short term Disability Pay Plan for Ilion hourly Employees shall be amended
as of the effective date of this Agreement to read as follows:

 

Disability Pay

 

All Employees will be entitled to participate in the Company’s Short Term
Disability Plan as outlined in the Health and Welfare Summary Plan Description,
starting on the Employee’s first calendar day of disability. The pay structure
will be as follows:

 

 

Duration Per Occurrence

Percentage of regular rate of pay*

First calendar day

0%

Consecutive Days 2 through 9

50%

Consecutive Days 10 through 180

100%

 

*Or awarded State Workers Compensation, whichever is higher.

 

All Employees will be expected to see a doctor on the second calendar day of
illness and must report to the Plant Medical Department on any absence which
extends to the third day.

 

To receive disability pay, an Employee must submit medical documentation
explaining and confirming: (1) the date the Employee became disabled, (2) the
medical reasons why the Employee is unable to work, (3) the cause of the
disability, if known, and (4) the nature, severity and expected duration of the
disability. The EMPLOYER, at its expense, may require an examination by a second
health care provider designated by the EMPLOYER. If the second health care
provider's opinion conflicts with the medical documentation submitted by the
Employee, the EMPLOYER, at its expense, may require a neutral qualified third
party to conduct an examination and provide a final and binding opinion. If an
Employee fails to provide the medical documentation required under this
provision, or fails to submit to the examinations specified herein, the
Employee’s claim for disability pay may be denied.

 

 

 



 

45

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

Effective October 29, 2007

 

 

 

 

 

 

 

 

Level

Start

6mos

12mos

24mos

36mos

48mos

51mos

3

$10.77

 

$11.63

$12.06

$12.49

$15.30

 

4

$12.22

 

$13.08

$13.51

$13.92

$15.71

$16.20

5

$15.71

$16.20

$16.42

$16.89

$17.37

 

 

6

$16.89

$17.37

$17.83

$18.26

$18.66

 

 

 

 

 

 

 

 

 

 

Effective November 3, 2008

 

 

 

 

 

 

 

 

Level

Start

6mos

12mos

24mos

36mos

48mos

51mos

3

$11.10

 

$11.98

$12.42

$12.87

$15.76

 

4

$12.59

 

$13.47

$13.91

$14.34

$16.18

$16.68

5

$16.18

$16.68

$16.91

$17.40

$17.89

 

 

6

$17.40

$17.89

$18.37

$18.81

$19.22

 

 

 

 

 

 

 

 

 

 

Effective November 2, 2009

 

 

 

 

 

 

 

 

Level

Start

6mos

12mos

24mos

36mos

48mos

51mos

3

$11.43

 

$12.34

$12.79

$13.25

$16.23

 

4

$12.97

 

$13.88

$14.33

$14.77

$16.67

$17.18

5

$16.67

$17.18

$17.41

$17.92

$18.42

 

 

6

$17.92

$18.42

$18.92

$19.37

$19.80

 

 

 

 

 

 

 

 

 

 

Effective November 1, 2010

 

 

 

 

 

 

 

 

Level

Start

6mos

12mos

24mos

36mos

48mos

51mos

3

$11.77

 

$12.71

$13.18

$13.65

$16.72

 

4

$13.36

 

$14.30

$14.76

$15.21

$17.17

$17.70

5

$17.17

$17.70

$17.94

$18.46

$18.98

 

 

6

$18.46

$18.98

$19.49

$19.95

$20.39

 

 

 

 

 

 

 

 

 

 



 

46

 

 


--------------------------------------------------------------------------------



 

 

 

Effective November 7, 2011

 

 

 

 

 

 

 

 

Level

Start

6mos

12mos

24mos

36mos

48mos

51mos

3

$12.19

 

$13.16

$13.64

$14.13

$17.30

 

4

$13.82

 

$14.80

$15.28

$15.74

$17.77

$18.32

5

$17.77

$18.32

$18.57

$19.10

$19.64

 

 

6

$19.10

$19.64

$20.17

$20.65

$21.11

 

 

 

 

 

 

 

 

 

 




 

47

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX B

 

JOB CODES & TITLES

 

•

Production 100 series

(103,104,105,106)

 

•

Maintenance 200 series

(203,204,205,206)

 

•

Arms Service 300 series

(303,304,305,306)

 

•

Custom Shop 400 series

(403,404,405,406)

 

•

Production Support 500 series

(503,504,505,506)

 

•

Technical 600 series

(603,604,605,606)

 



 

48

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX C

 

Practices, Customs and Agreements

 

[Subject to revision by the sub-committee on Appendix C]

 

•     

VLOA (with adjustment to medical and dental) 9/13/90

•     

Direct Deposit of Weekly Payroll Checks 4/11/95

•     

Reporting of Absence to Plant Medical 8/1/95

•     

ROI’s Probationary Employees reverting to verbal on end of probation 2/11/00

•     

Selection of Machine Setters 9/8/95

•     

Employer Obligation to Provide Union Representation

•     

Ability to progress in recognized Job Codes based on Organization Needs and
employee skills

•     

742 memo of Understanding 7/24/95

•     

Shift Realignment Procedure 6/17/98

•     

Re-evaluate jobs based on significant change Memo of Agreement Undated

•     

FMS Progression Memo of Agreement 7/24/95

•     

Jury Duty Guidelines letter 8/17/87

•     

Military Training & Service Guidelines Letter 8/17/87

•     

Overtime combined with ½ day vacation practice      letter 9/9/99

•     

Job Code 767/766 Issue     Letter of Understanding 10/13/99

•     

Medically Prescribed Footwear Practice     letter 2/27/84

•     

Birthday Scheduling      Memo of Agreement 12/5/00

•     

Preferential Treatment for Bidding     Memo of Understanding 5/27/99

•     

Employee Treatment in machine Moves or Regrouping Phillips 4th Step Grievance
Answer 1/28/90

•     

Normal Shift Schedules

•     

Apprentice Program Agreement (latest version)

•     

Procedure for Call In during Vacation Periods 1/15/90 letter

•     

Paid Time off for Dental/Doctor Appointments 10/31/89 letter

•     

Responsibilities of Supervision/Employees Concerning Reporting of Medical and
Other Absences 1/29/90 letter

•     

Verbal Warnings/Absentee Records 7/13/89 Letter

•     

Records of Interview (ROI’s) in Floor Files     letter 5/13/90

•     

Holiday’s with Religious Meaning – Not Recognized as Plant Holidays 1/5/90
letter

•     

Leaves of Absence     1/15/90 Letter

•     

Rates of Pay – New Hires/Re-Hires undated letter

•     

Rates of Pay – Progression/Regression undated letter

•     

Service Awards undated letter

•     

Filling Job Vacancies created by disability

•     

Union rights to pagers and unrestricted telephone

 

 

49

 

 


--------------------------------------------------------------------------------



 

 

•     

Letter of Understanding – Calculating Seniority Dates 12/2/98

•     

SAP Transaction Specialist Agreement 2/16/2000 letter

•     

Memo of Understanding Doctor Appointments 9/11/2002

•     

Letter Agreement on Job Classification Modernization dated 10/4/07

•     

Letter Agreement on Precision Shop dated 10/4/07

•     

Letter Agreement on Miscellaneous Matters dated 10/4/07

 



 

50

 

 


--------------------------------------------------------------------------------



 

 

APPPENDIX D

1.

Remington Arms Company, Inc. Pension and Retirement

a.

No Employee hired after September 11, 1997, shall be eligible to participate in
the Remington Arms Company, Inc. Pension and Retirement Plan (the “Pension
Plan”).

b.

The Pension Plan will be amended effective December 31, 2007 to provide that no
Participant will earn any further benefit accruals after December 31, 2007. As a
result, each Participant’s accrued benefit will be determined based on the
Participant’s compensation and period of employment as of December 31, 2007 and
compensation and employment after December 31, 2007 will not be taken into
account. This means that the ten-year period used in calculating Average Annual
Earnings shall not extend past December 31, 2007.

c.

Specifically, the computation of Average Annual Earnings is unchanged. It is the
greater of 1) the highest annual average Earnings received during any 36
consecutive calendar months during the last 10 years of Credited Service, or 2)
the highest average annual Earnings based on the Total Earnings for the highest
3 calendar years of the last 10 years of Credited Service. The 10 years period
ends on December 31, 2007 for computation of Average Annual Earnings.

d.

Participants in the Pension Plan that are active Employees with the EMPLOYER on
or after January 1, 2008, shall continue to be credited for service under the
Pension Plan for purposes of (i) vesting, (ii) eligibility for early retirement
benefits under Section 6.1 of the Pension Plan, (iii) eligibility for ancillary
disability benefits under Section 8.1 of the Pension Plan, (iv) Vested Deferred
benefits under Section 7 of the Pension Plan, and (v) Forms of Payment under
Section 9 of the Pension Plan.

e.

Current Employees who retired under the DuPont plan have been automatically
vested under the Pension Plan although only their Remington service and earnings
beginning December 1, 1993 is recognized. For all Current Employees employed by
old Remington on November 30, 1993 and by new Remington on December 1, 1993, who
did not retire under the DuPont plan, the Pension Plan will continue to
recognize all service earned at Remington while owned by DuPont and will
continue to take into account a Current Employee’s earnings at Remington while
owned by DuPont in addition to the Current Employee’s service and earnings at
Remington.

 

 

51

 

 


--------------------------------------------------------------------------------



 

 

2.

Remington Savings and Investment Plan

a.

Employees will participate in a retirement savings contribution that will be a
part of the Remington Savings and Investment Plan (SIP).

b.

Upon becoming eligible to participate in the SIP, Employees hired after
September 11, 1997 who have completed 12 months of eligibility service, as
defined in the Plan, will also be eligible to receive a discretionary
Profit-Sharing Contribution from the EMPLOYER. An account will be created within
the SIP in each eligible Employee’s name, regardless of whether or not the
Employee chooses to contribute to the SIP. The EMPLOYER’s discretionary
Profit-Sharing Contribution will be credited to the Employee’s account, provided
that the Employee is an active Employee of the EMPLOYER on the last day of the
plan year for which the contribution is attributed. The amount of the
discretionary Profit-Sharing Contribution, which the EMPLOYER will make, will be
determined each year by the Board of Directors of the EMPLOYER and will be
allocated to the accounts of such employees who are eligible under the terms of
the SIP. Effective January 1, 2008, the Profit-Sharing Contributions shall be
subject to a three-year vesting schedule (the five year vesting schedule will no
longer apply regardless of what Plan Year the Profit-Sharing Contribution was
made).

c.

An Employee will have flexibility to direct any contributions allocated to his
or her account in the SIP among the various investment funds offered within the
SIP.

d.

Effective January 1, 2008, Employees that make contributions to the SIP will be
eligible to receive a Company Matching Contribution of 50% on the first 6% of
compensation deferred, with no additional match on higher levels of deferrals.

e.

Effective January 1, 2008, for the purpose of calculating contributions to the
401(k) Plan, the definition of an Employee’s compensation shall include overtime
pay.

3.

Remington Arms Company Welfare Plan  

 

a.

Remington Medical Plan

 

i.

The EMPLOYER shall provide medical benefits for all Employees covered by this
Agreement and their eligible dependents pursuant to the Remington Arms Company
Welfare Plan.

ii.

Effective January 1, 2008, Employees will be given the opportunity to elect
Medical Coverage from Plans A, B or C.

 

 

52

 

 


--------------------------------------------------------------------------------



 

 

1.

Combined benefits for inpatient and outpatient drug and alcohol abuse to a
Lifetime Maximum of $25,000 total plan benefit.

2.

Exclude coverage for Gastric Bypass Surgery.

3.

Adopt the company policy for Pre-existing condition for Employees hired after
January 1, 2008.

iii.

Prescription Drugs:

1.

Adoption of a 3 tier formulary at retail and mail order. Added to the current 2
tier program is a 3rd tier for Non- Preferred Brands.

2.

Increase Mail order co-pay for Generic, Brand, and Non-preferred brand drugs.

 

Retail

 

Plan A

Plan B

Plan C

Generics

$15

$15

$15

Brand

$25

$25

$25

Non-Preferred Brand

$45

$45

$45

 

Mail Order (for a maximum 90 day supply)

 

Plan A

Plan B

Plan C

Generics

$20

$20

$30

Brand

$30

$30

$50

Non-Preferred Brand

$50

$50

$90


iv.

Details of Plans A, B and C are contained in the Summary Plan Description.

v.

The Monthly Employee Premiums for these plans are as follows:

 

Plan A

2007

2008

2009

2010

2011

2012

EE

$40

$80

$95

$120

$135

$150

EE+1

$86

$126

$146

$176

$196

$216

Family

$105

$145

$170

$205

$230

$255

             



 

53

 

 


--------------------------------------------------------------------------------



 

 

 

Plan B

2007

2008

2009

2010

2011

2012

EE

$80

$120

$135

$160

$175

$190

EE+1

$172

$212

$232

$262

$282

$302

Family

$210

$250

$275

$310

$335

$360

 

 

 

 

 

 

 

Plan C

2007

2008

2009

2010

2011

2012

EE

n/a

$55

$70

$85

$100

$115

EE+1

n/a

$105

$125

$145

$165

$185

Family

n/a

$130

$155

$180

$205

$230

 

vi.

Medical – deductibles

 

(1)

In network

 

 

Plan A

 

2007

2008

2009

2010

2011

2012

EE

$350

$350

$350

$350

$350

$350

EE+1

$700

$700

$700

$700

$700

$700

Family

$1,050

$1,050

$1,050

$1,050

$1,050

$1,050

 

Plan B – no deductible

 

Plan C

 

2007

2008

2009

2010

2011

2012

EE

n/a

$600

$700

$700

$800

$800

EE+1

n/a

$1,200

$1,400

$1,400

$1,600

$1,600

Family

n/a

$1,800

$2,100

$2,100

$2,400

$2,400

 

(2)

Out of network

 

Plan A

 

2007

2008

2009

2010

2011

2012

EE

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

EE+1

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

Family

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

 

Plan B

 

2007

2008

2009

2010

2011

2012

EE

$500

$500

$500

$500

$500

$500

EE+1

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

Family

$1,500

$1,500

$1,500

$1,500

$1,500

$1,500

 

 

54

 

 


--------------------------------------------------------------------------------



 

 

 

Plan C

 

2007

2008

2009

2010

2011

2012

EE

n/a

$1,800

$2,100

$2,100

$2,400

$2,400

EE+1

n/a

$3,600

$4,200

$4,200

$4,800

$4,800

Family

n/a

$5,400

$6,300

$6,300

$7,200

$7,200

 

vii. Out of Pocket Maximums

(1)

In network

 

Plan A

 

2007

2008

2009

2010

2011

2012

EE

$1,500

$1,500

$1,500

$1,500

$1,500

$1,500

EE+1

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

Family

$4,500

$4,500

$4,500

$4,500

$4,500

$4,500

 

Plan B

 

2007

2008

2009

2010

2011

2012

EE

$1,250

$1,250

$1,250

$1,250

$1,250

$1,250

EE+1

$2,500

$2,500

$2,500

$2,500

$2,500

$2,500

Family

$3,750

$3,750

$3,750

$3,750

$3,750

$3,750

 

Plan C

 

2007

2008

2009

2010

2011

2012

EE

n/a

$2,250

$2,250

$2,250

$2,750

$2,750

EE+1

n/a

$4,500

$4,500

$4,500

$5,500

$5,500

Family

n/a

$6,750

$6,750

$6,750

$8,250

$8,250

 

(2)

Out of network

 

Plan A

 

2007

2008

2009

2010

2011

2012

EE

$4,500

$4,500

$4,500

$4,500

$4,500

$4,500

EE+1

$9,000

$9,000

$9,000

$9,000

$9,000

$9,000

Family

$13,500

$13,500

$13,500

$13,500

$13,500

$13,500

 

Plan B

 

2007

2008

2009

2010

2011

2012

EE

$3,750

$3,750

$3,750

$3,750

$3,750

$3,750

EE+1

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

Family

$11,250

$11,250

$11,250

$11,250

$11,250

$11,250

 

 

55

 

 


--------------------------------------------------------------------------------



 

 

 

Plan C

 

2007

2008

2009

2010

2011

2012

EE

n/a

$7,800

$7,800

$7,800

$9,300

$9,300

EE+1

n/a

$15,600

$15,600

$15,600

$18,600

$18,600

Family

n/a

$23,400

$23,400

$23,400

$27,900

$27,900

 

viii. Under any option the employee’s spouse must elect coverage (at least
single) under their separate employer’s medical plan as primary coverage if the
employer offers a medical plan with a single coverage monthly cost of less than:

Plans A, B & C

 

 

2007

2008

2009

2010

2011

2012

 

$139

$139

$139

$139

$139

$139

 

b.

Dental

Monthly premiums

 

 

2007

2008

2009

2010

2011

2012

EE

$2

$4

$6

$6

$6

$8

EE+1

$4

$8

$12

$12

$12

$16

Family

$6

$12

$18

$18

$18

$25

Deductible – applies to other than Class A Expenses for Preventive and
Diagnostic Care

 

 

2007

2008

2009

2010

2011

2012

EE

$0

$50

$50

$50

$50

$50

EE+1

$0

$100

$100

$100

$100

$100

Family

$0

$150

$150

$150

$150

$150

 

c.

Vision

Monthly Premiums

 

 

2007

2008

2009

2010

2011

2012

EE

$6.76

$6.76

$6.76

$6.76

$6.76

$6.76

EE+1

$11.76

$11.76

$11.76

$11.76

$11.76

$11.76

Family

$17.06

$17.06

$17.06

$17.06

$17.06

$17.06

 

 

56

 

 


--------------------------------------------------------------------------------



 

 

d.

Employee Life Insurance/Optional Life Insurance /Dependent Optional Life
Insurance

             Anticipate that Employee premiums will not increase for years 2008
-2010 but they may increase in years 2011 and 2012 pending identification of the
insurance carrier. The amount has not yet been determined.

e.

Long Term Disability Insurance

 

The following amendments will be added to the coverage:

 

1.

Family social security offset.

 

 

2.

Disability to Social Security age

 

 

3.

Accept the 99 enhancement provision

f.

Accidental Death & Dismemberment

 

Monthly Premiums for contract years 2008 – 2012:

 

Options

Employee

Emp. and Spouse

Emp. and Child(ren)

Family

Option 50
$50,000 for you
$25,000 for your spouse
$10,000 for each child

$1.15

$1.58

$1.68

$2.04

Option 100
$100,000 for you
$50,000 for your spouse
$25,000 for each child

$2.30

$3.15

$3.50

$4.20

Option 250
$250,000 for you
$150,000 for your spouse
$50,000 for each child

$5.75

$8.40

$8.40

$10.80

 

g.

Flexible Spending Accounts

Healthcare Flexible Spending Account: Effective January 1, 2008, the annual
limit on Flexible Spending Accounts will be increased to $3,000.

Dependent Care Flexible Spending Account

h.

Employee Assistance Program



 

57

 

 


--------------------------------------------------------------------------------



 

 

i.

Retiree medical

As of September 11, 1997, the EMPLOYER will not provide either retiree medical
or dental benefits and not offer participation in the Remington Arms Company,
Inc. Pension and Retirement Plan to any Employees hired after that date and the
Remington Arms Company, Inc. Pension and Retirement Plan shall be amended to so
state.

Furthermore, the EMPLOYER continues to retain the right to modify, including
reduce, the existing retiree medical or dental benefits in its sole and
exclusive discretion.

 

 

58

 

 

 

 